WIDENER, Circuit Judge,
dissenting:
I respectfully dissent from the refusal of this court to hear this case by the en banc court.
While I may not agree in each detail with the dissenting opinions of Judges Wilkinson and Niemeyer, I am in general agreement with all of both of those opinions. Any disagreement I have with them is in matters of inconsequential detail.
I.
I am struck with the reliance by the panel on what it obviously believes is some kind of impure motivation on the part of VMI, and while it may be phrased as a comparative, the necessary inflection from the words leaves no doubt as to their meaning. “Nevertheless, a State may disingenuously profess a secular purpose;” “a sham secular purpose from a sincere one;” “General Bunting has proffered several purposes (purportedly secular) for the supper prayer;” “In assessing General Bunting’s asserted purposes for the supper prayer.”
With this support, the panel, then, although stating that it agreed with the conclusion of the district court that part of VMI’s educational mission in the eyes of General Bunting is “religious indoctrination” and that the prayer in question is “plainly religious in nature,” assumed the supper prayer to be motivated by secular goals, having just previously quoted that “recitation of a prayer ‘is undeniably religious and has, by its nature, both a religious purpose and effect.’ ”
I have difficulty in ascertaining the underlying meaning of the panel opinion, but the effect of it is to “read into the Bill of Rights ... a philosophy of hostility to religion,” Zorach v. Clauson, 343 U.S. 306, 315, 72 S.Ct. 679, 96 L.Ed. 954 (1952), a view warned against by Zorach.
II.
A more general, but no less emphatic, objection- to our decision is the frequent and implicitly approved use of prayer and like religious symbolism by branches of the United States government in situations and ceremonies similar to the VMI supper prayer, but more dangerous because of the official imprimatur.
A few examples follow:
An Act of Congress of March 2, 1799, Ch. XXIV, 1 stat. 709, provided that the “[cjommanders of ships of the United States, having on board chaplains, are to take care, that divine service be performed twice a day, and the sermon preached on Sundays.” And in 1800, an even stronger statute provided that ships’ commanders “cause all, or as many of the ships company as can be spared from duty, to attend at every performance of the worship of Almighty God.” Act of April 23, 1800, ch. 33, 2 stat. 45. On the south wall frieze of *314the Supreme Court building is a sculpture of Moses with Commandments 6-10. On December 3, 1996, at a dinner in the Great Hall of the Supreme Court, held to honor the new members of the United States Senate and attended by the Vice President, seven associate justices of the Supreme Court and 95 members of the Senate, the dinner prayer was given by the Senate chaplain.1 At a session of this court, held September 28, 2001, for the investiture of a new member, not only was there an invocation conducted by a minister of the Gospel, there was a benediction by a minister.2 On November 8, 2002, in the United States district court which has held invalid the VMI supper prayer, at a naturalization ceremony in Abingdon, presided over by two district judges, there was an invocation by a minister of the Gospel and, as well, a benediction by a minister.3
There has been no hint of complaint with respect to the Acts of Congress en-eouraging religious services for sailors. Moses, with his tablet, sits astride the Supreme Court’s building with the most flagrantly religious document of Judeo-Christian religion. The Supreme Court has the Senate chaplain pray at its dinner. This very court, swearing in a new member, has two ministers in the official ceremony. And the court which outlawed the VMI prayer, has both an invocation and a benediction by a minister of the Gospel in its naturalization ceremony.
The only way to logically reconcile the above events with each other and with the decision of the panel is to approve a theory of do as I say, not do as I do, or by a stamp of approval on what may be called the two-Constitution theory, one for the federal government, the other for the States, or simply to lay it off to a hostility to religion. All of these I reject. In my opinion, the panel opinion is simply wrong.
*315APPENDIX
PROGRAM REFERENCED IN FOOTNOTE 2

PROGRAM

Chief Judge J. Harvie Wilkinson HI Presiding

Invocation

The Reverend Jeffrey L. Reaves, Sr.
Pastor, Good Shepherd Baptist Church
Petersburg, Virginia

Opening Remarks

Chief Judge J. Harvie Wilkinson HI

Recognition of Special Guests

The Honorable Gerald Bruce Lee
District Judge for the Eastern District of Virginia

Presentation of the Commission

Bradford A. Berenson
Associate Counsel to the President

Administration of the Oath

Chief Judge J. Harvie Wilkinson IH
Mrs. Carla L. Gregory

Robing

Adriene, Rachel, and Christina Gregory

Remarks

The Honorable George Allen
United States Senator

Remarks

The Honorable Charles S. Robb
Governor of Virginia, 1982-1986
The Honorable L. Douglas Wilder
Governor of Virginia, 1990-1994

*316
Remarks From the Bar

Michael A. Glasser, President, The Virginia State Bar
David C. Landin, Past President, The Virginia Bar Association
Marilynn C. Goss, President, The Old Dominion Bar Association
Linda M. Jackson, President, The Virginia Women Attorneys Association
M. Janet Palmer, President, The Virginia Association of Black Women Attorneys
Gail M. Waddell, President, The Tidewater Chapter of the Federal Bar Association
Steven Goodwin, President, The Richmond Chapter of the Federal Bar Association
Debra Prillaman, President, The Bar Association of the City of Richmond
M. Ann Neil Cosby, The Metropolitan Richmond Women’s Bar Association

Remarks

Judge Roger L. Gregory

Benediction

The Reverend Dr. Norman W. Smith
Pastor, Mount Olive Baptist Church
Rectortown, Virginia
*317PROGRAM REFERENCED IN FOOTNOTE 3
PLEDGE OF ALLEGIANCE
I PLEDGE ALLEGIANCE TO THE FLAG OF THE UNITED STATES OF AMERICA AND TO THE REPUBLIC FOR WHICH IT STANDS, ONE NATION, UNDER GOD, INDIVISIBLE, WITH LIBERTY AND JUSTICE FOR ALL.
NATIONAL ANTHEM
O SAY, CAN YOU SEE, BY THE DAWN’S EARLY LIGHT
WHAT SO PROUDLY WE HAILED AT THE TWILIGHT’S LAST GLEAMING,
WHOSE BROAD STRIPES AND BRIGHT STARS,
THROUGH THE PERILOUS FIGHT,
O’ER THE RAMPARTS WE WATCHED
WERE SO GALLANTLY STREAMING?
AND THE ROCKET’S RED GLARE, THE BOMBS BURSTING IN AIR,
GAVE PROOF THROUGH THE NIGHT,
THAT OUR FLAG WAS STILL THERE
O SAY, DOES THAT STAR SPANGLED BANNER YET WAVE
O’ER THE LAND OF THE FREE, AND THE HOME OF THE BRAVE.
APPLICANTS FOR UNITED STATES CITIZENSHIP
Rajeshkumar Ishvarshai Patel India
Trupti Hetal Patel India
Girija Nagaraja India
Talin Jabourian Lebanon
Faisal Tufail Waqar Chaudhry Pakistan
Hetal Chandrakant Patel India
Augusto Antonio Portuondo Cuba
Mae Cha Coleman South Korea
Hansaben Harshadrai Shah India
Hong Van Thi Taylor Vietnam
Thimmoji Rao Nagaraja India
*318Kinda Sawaf Syria
June Ruby Louise Trent United Kingdom
Diane Joy Cross Canada
Pannaben Ashokchandra Shah India
Ashokchandra Ramchand Shah India
Himansu Ashokchandra Shah India
Sami Ferliel Turkey
Muna Faisal Chaudhry Pakistan
Lehlohonolo Tlou Zimbabwe
NATURALIZATION CEREMONY
HONORABLE JAMES P. JONES
HONORABLE GLEN M. WILLIAMS
PRESIDING
OPENING OF COURT Ron Donelson, Acting Chief Deputy U.S. Marshal
PRESENTATION OF COLORS Honor Guard Bristol Virginia Police Dept.
INVOCATION Rev. Stan Green Grace Christian Fellowship Abingdon, Virginia
PRESENTATION OF PETITIONERS Rick Mountcastle Assistant United States Attorney Western District of Virginia
ADMINISTRATION OF OATH OF CITIZENSHIP Honorable James P. Jones
PRESENTATION OF CERTIFICATES Honorable James P. Jones
PRESENTATION OF FLAGS Joyce Jones, Deputy Clerk U. S. District Court
*319REMARKS TO NEW CITIZENS Honorable James P. Jones Honorable Glen M. Williams
PLEDGE OF ALLEGIANCE Kathy Bradley, Deputy Clerk U. S. District Court
NATIONAL ANTHEM Elizabeth P. Stokes, Deputy Clerk U. S. District Court
BENEDICTION Rev. Stan Green
RETIRING OF COLORS Honor Guard Bristol Virginia Police Dept.
ADJOURNMENT Ron Donelson Acting Chief Deputy U.S. Marshal

. Center Correspondent, Winter, 1997, Center for Civic Education.


. Program appended.


. Program appended.